Case 2:19-cv-00397-JPH-MJD Document 12 Filed 09/14/20 Page 1 of 5 PageID #: 171




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 DANIEL RAY HOLLOWAY,                                  )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 2:19-cv-00397-JPH-MJD
                                                       )
 RICHARD BROWN, Warden of the Wabash                   )
 Valley Correctional Facility,                         )
                                                       )
                               Respondent.             )


                      Order Denying Petition for a Writ of Habeas Corpus
                            and Directing Entry of Final Judgment

        Indiana Department of Correction (IDOC) inmate Daniel Ray Holloway petitions for a writ

 of habeas corpus challenging a prison disciplinary sanction imposed in disciplinary case number

 BTC 18-10-0377. For the reasons explained in this Order, Mr. Holloway's habeas petition must be

 denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).

                                                  1
Case 2:19-cv-00397-JPH-MJD Document 12 Filed 09/14/20 Page 2 of 5 PageID #: 172




         B.     The Disciplinary Proceeding

         On October 30, 2018, IDOC Internal Affairs Officer B. Stroud wrote a Report of Conduct

 charging Mr. Holloway with the offense of trafficking, a violation of the IDOC's Adult

 Disciplinary Code offense A-113. 1 The Report of Conduct states:

                 On 9/1/2018, at 8:33 am offender Holloway, Daniel, #199455 wrote a J-Pay
         message to IDOC volunteer Lee Zimmerman. In this J-Pay message offender
         Holloway #199455 thanks volunteer Zimmerman for 77 stamps that he had placed
         on his account so that he may be able to continue to J-Pay. Per IDOC conduct this
         falls under a violation of 113-A Trafficking

 Dkt. 8-1.

         Mr. Holloway was notified of the charge on November 1, 2018, when he received a copy

 of the conduct report and the screening report. Dkt. 8-7. He pled not guilty to the charge and

 indicated he would provide names of requested witnesses and identify requested evidence at a later

 time. Id.

         A hearing in IDOC disciplinary case number BTC 18-10-0377 was held on November 5,

 2018. Mr. Holloway told the hearing officer that he thought the conduct should be a 233-B

 violation, and that "he could not decline the stamps even if he wanted to and even if he knew it

 was against the rules." Dkt. 8-9. Based on staff reports and a confidential report from the IDOC

 Investigations and Intelligence office, see dkt. 9 (ex parte copy of IDOC investigatory report), the

 hearing officer found "sufficient evidence for a guilty finding." Id. The hearing officer imposed

 sanctions that included a 180-day earned-credit-time deprivation and credit class demotion. Id.




         1
          Investigators brought five disciplinary charges against Mr. Holloway. In his habeas
 corpus challenge to the charges, each was severed into a separate action. The instant action
 addresses a single disciplinary offense. See dkt. 3 (Order Directing Severance of Habeas Claims).
 The other four habeas actions are: 2:19-cv-00406-JRS-DLP (challenging BTC 18-10-0378);
 2:19-cv-00407-JRS-DLP (challenging BTC 18-10-0379); 2:19-cv-00408-JMS-MJD (challenging
 BTC 18-10-0380; and 2:19-cv-00409-JRS-MJD (challenging BTC 18-10-0381).
                                                  2
Case 2:19-cv-00397-JPH-MJD Document 12 Filed 09/14/20 Page 3 of 5 PageID #: 173




         Mr. Holloway appealed to the Facility Head who affirmed the hearing officer's decision.

 Dkt. 8-10. On further appeal to the IDOC Final Reviewing Authority, the charge was reduced to a

 B-233 offense (Bribing/Giving) and the earned credit time sanction reduced to 90 days. Dkt. 8-11.

 Mr. Holloway then brought this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

 The Warden has filed a return to the petition. Dkt. 8. Mr. Holloway did not file a reply.

         C.     Analysis

         Mr. Holloway sets out one claim for relief in his petition:

            I was written up five times because my mentor, Lee, added stamps to my e mail
         account. He didn't even add them 5 times. The disciplinary hearing board took 495
         days and all my credit classes. They enhanced every penalty because of the previous
         one. Because it was one incident I feel like they could've just given me one write
         up and it never would've happened again. Instead they took years of my life and
         sent me to the SHU for 10 months. They took my liberty over something very petty.

 Dkt. 1 at 5.

         A specific due process claim is difficult to discern, and the petition does not have a demand

 for relief. See id. at 15 (no answer in space provided for requested relief). Mr. Holloway does not

 dispute his guilt to the amended charge for violating offense B-233. 2 The Warden construes

 Mr. Holloway's petition as making a challenge to the number of convictions imposed for a single

 event. Dkt. 8 at 6. In other words, Mr. Holloway seeks habeas corpus relief on double jeopardy

 grounds. But even if his separate disciplinary convictions arose from

 the same event, prison discipline cases are not subject to federal double jeopardy protections.




         2
          Offense B-233 is titled Bribing/Giving and makes it a Class B offense to give or offer "a
 bribe or anything of value to a staff member, authorized volunteer, visitor or contractor or
 possessing, giving to or accepting from any person anything of value without proper
 authorization." Dkt. 8-12 at 7 (IDOC Adult Disciplinary Process appendix of offenses June 4,
 2018) (emphasis added).
                                                  3
Case 2:19-cv-00397-JPH-MJD Document 12 Filed 09/14/20 Page 4 of 5 PageID #: 174




 Portee v. Vannatta, 105 F. App'x 855, 858 (7th Cir. 2004) (citing Meeks v. McBride, 81 F.3d 717,

 722 (7th Cir. 1996).

        And regardless, the Warden asserts that Mr. Holloway is procedurally defaulted on any

 claim construed in his habeas petition because in his administrative appeals, Mr. Holloway argued

 only that he did not think the "verdict and the sanctions" fit the incident. Dkt. 8 at 6, quoting dkt.

 8-10 (facility appeal). The administrative appeal argued that when his mentor put stamps on Mr.

 Holloway's J-Pay account, it was not the same as providing him money or purchasing him phone

 time. Dkt. 8-10. There is no argument, suggestion, or inference that Mr. Holloway thought the

 event should have led to just one disciplinary charge, not five. Id. The Court concurs with the

 Warden's assessment: Mr. Holloway did not raise the issues he presents in his petition to the

 Warden or the Final Reviewing Authority prior to filing this habeas corpus action.

        In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

 IDOC Appeals Review Officer or Final Reviewing Authority may be raised in a subsequent

 Petition for Writ of Habeas Corpus. See 28 U.S.C. § 2254(b)(1)(A); Eads v. Hanks, 280 F.3d 728,

 729 (7th Cir. 2002); Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). This means the Court

 could not grant habeas corpus relief on Mr. Holloway's petition, even if double jeopardy were a

 meritorious ground for relief.

        Finally, if Mr. Holloway's ground for relief could also be construed as contending the

 sanctions were too severe for the conduct, such a claim would also fail. “[A] federal court will not

 normally review a state sentencing determination which, as here, falls within the statutory limit,”

 unless the sentence violates the Eighth Amendment by being an “extreme” punishment that is

 “grossly disproportionate” to the crime. Koo v. McBride, 124 F.3d 869, 875 (7th Cir. 1997).

 Although his sanction is the maximum set by IDOC policy for a Class B offense, see dkt. 9-13



                                                   4
Case 2:19-cv-00397-JPH-MJD Document 12 Filed 09/14/20 Page 5 of 5 PageID #: 175




 (IDOC Policy and Administrative manual), it is not grossly disproportionate to that offense and,

 therefore, does not violate the Eighth Amendment. Mr. Holloway is thus not entitled to relief on

 this basis.

         The petition for a writ of habeas corpus is denied.

         D.      Conclusion

         "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Holloway to the relief he

 seeks. Accordingly, Mr. Holloway's petition for a writ of habeas corpus is denied and this action

 dismissed with prejudice. Final judgment consistent with this Order shall now issue.

 SO ORDERED.

Date: 9/14/2020




 Distribution:

 Daniel Ray Holloway
 199455
 Wabash Valley Correctional Facility - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 Carlisle, IN 47838

 Monika P. Talbot
 Indiana Attorney General
 monika.talbot@atg.in.gov




                                                  5
